UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4559



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SISTO SAENZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-04-23)


Submitted:   June 23, 2005                 Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy V. Anderson, ANDERSON GOOD, P.C., Virginia Beach, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Alexandria
Virginia; Eric M. Hurt, Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Pursuant to a plea agreement, Sisto Saenz pled guilty to

possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841 (2000).          The district court sentenced Saenz to 126

months imprisonment.         Under the terms of his plea agreement, Saenz

waived the right to appeal his conviction and sentence.                       He now

seeks to appeal his sentence, challenging his career offender

status and asserting that his appeal waiver was not knowing and

voluntary.       For the reasons below, we dismiss the appeal.

               A defendant may waive the right to appeal if that waiver

is knowing and voluntary.           United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000); United States v. Broughton-Jones, 71 F.3d

1143, 1146 (4th Cir. 1995).                To determine whether a waiver is

knowing    and       voluntary,    this    court     examines    the      background,

experience,       and    conduct    of    the     defendant,    as    well   as   the

defendant’s familiarity with the plea agreement.                 United States v.

General, 278 F.3d 389, 400 (4th Cir. 2002) (internal citation

omitted).        If the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim.     P.    11    colloquy,    the     waiver    generally       is   valid   and

enforceable.         United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th Cir.

1990).




                                          - 2 -
          The transcript of Saenz’s guilty plea hearing reveals

that the district court adequately questioned Saenz about his

understanding of the waiver provision and that his waiver was

knowingly and intelligently made. Saenz’s argument that his appeal

waiver could not have been knowingly and intelligently made because

he entered his plea agreement before the Supreme Court issued its

decision in Blakely v. Washington, 124 S. Ct. 2531 (2004), is

foreclosed by this court’s decision in United States v. Blick,

___F.3d ___, ___, 2005 WL 1252617, at *7 (4th Cir. May 27, 2005)

(rejecting claim that defendant could not knowingly waive appellate

rights under United States v. Booker, 125 S. Ct. 738 (2005) where

defendant entered plea agreement pre-Booker).

          We, therefore, dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                              - 3 -